OPINION — AG — **** LAND OFFICE PROCEDURES FOR ERNEST MONEY **** EARNEST MONEY RECEIVED BY THE LAND OFFICE FOR OIL AND GAS LEASE BIDS MUST BE DEPOSITED IN ACCORDANCE WITH 62 O.S. 1970 Supp., 7.1 [62-7.1], ET SEQ. SECTION 7.2 ALLOWS FOR SAID FUNDS TO BE DEPOSITED IN A SPECIAL TRUST ACCOUNT, SUBJECT TO APPROVAL OF THE SPECIFIED OFFICERS. ONCE DEPOSITED IN A SPECIAL TRUST ACCOUNT, SAID FUNDS MAY BE REFUNDED TO UNSUCCESSFUL BIDDERS. CITE: 59 O.S. 1961 567.4, [59-567.4], 62 O.S. 1961 7.2 [62-7.2] (TODD MARKUM)